Citation Nr: 1235702	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-03 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disability.

2.  Entitlement to service connection for left leg numbness, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Virtual VA eFolder has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2008, the RO in pertinent part denied entitlement to service connection for a lower back condition and for left leg numbness.  The Veteran disagreed with the decision and subsequently perfected this appeal.  Service connection had previously been granted for arthritis of both knees.  Increased ratings to 10 percent for each knee were assigned in this rating.  There was no disagreement with that action.

In his November 2007 claim, the Veteran indicated he had a lower back condition and resulting left leg numbness that was directly connected to service or secondary to his knee problems.  A December 2007 report of contact indicates that the Veteran was claiming both the lower back and left leg numbness as secondary to his knee disabilities.  In his January 2009 VA Form 9, the Veteran reported that the problems were not secondary or related to his service-connected knee arthritis.  Rather, he stated that he began to have this back problem while on active duty and was treated for it within the first year after discharge and continued to have frequent and ongoing back problems until he had to have surgery to correct it.  

Service treatment records show that the Veteran was seen in March 1988 with complaints that he injured his back lifting 6 days prior.  On physical examination, there was tenderness to the right lumbosacral area.  Diagnosis was lumbosacral strain, right.  On retirement examination in March 1989, the Veteran denied recurrent back pain and the spine was reported as normal on clinical evaluation.  

Military treatment facility records show that the Veteran was seen in May 1990 with complaints that he strained his back cutting grass.  In June 1990, he reported a flare up of sacroilitis since working in the yard.  He rested 5 days and felt better.  

In July 2001, the Veteran underwent a neurosurgical evaluation for complaints of left leg weakness and numbness.  He reported a back injury about five years prior.  It took him several weeks to get over this and ever since, he has felt his back was not quite right.  The physician stated that the Veteran had "a fairly classic history for progressive disorder of the L4-5 disc with eventual herniation of the L4-5 disc causing L5 radiculopathy."  The Veteran subsequently underwent a L4-5 discectomy.  

An October 2008 statement from Dr. B.C., indicates that the Veteran has been his patient for many years and that "[h]e has ongoing back and left lower leg dysfunction that may be related to his military service."  

In his August 2008 notice of disagreement, the Veteran stated that he did not get a VA examination for his lower back and left leg.  He indicated he was only examined for his knee problems and that he was told the back and leg would be evaluated at a later date.  

In September 2012, the representative argued that the appeal should be remanded for a thorough VA examination pursuant to the duty to assist.  

The Veteran was provided a VA examination in January 2008; however, this examination addressed only his knees and did not include information related to the back or left leg numbness.  

Service treatment records show that the Veteran was treated in March 1988 for complaints of low back pain and he has reported continuing problems since that time.  Additionally, the record contains a private medical statement suggesting a possible relationship between current low back disability and active military service.  Under these circumstances, a VA examination and medical opinion are needed.  See 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran is currently service-connected for right and left knee arthritis and secondary service connection is also for consideration.  38 C.F.R. § 3.310 (2011).  

On remand, the Veteran should be provided an opportunity to identify and/or submit any additional relevant treatment records.  See 38 C.F.R. § 3.159(c)(1), (2).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and ask him to identify any VA or non-VA treatment related to his low back and/or left leg disabilities since October 2008.  Any identified VA medical records should be obtained.  With regard to private records, the Veteran should submit an authorization for release of such records or he may submit the records himself.  All efforts to obtain medical records should be documented and any records received should be associated with the claims folder or the Virtual VA eFolder.  

2.  Thereafter, the AMC/RO should schedule the appellant for VA spine examination.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

Following examination and review of the claims folder, the examiner is requested to opine whether any current low back disability is at least as likely as not (i.e., there is a 50 percent or greater probability) related to active military service or events therein.  In making this determination, the examiner is asked to discuss the in-service complaints as well as the impact of any post-service injuries.  The Veteran's reports of ongoing back pain should also be considered.  

The examiner is also requested to specifically state whether the Veteran has a left leg disability that is at least as likely as not (i.e., there is a 50 percent or greater probability) associated with the low back disability or otherwise related to active military service or events therein.  

If the examiner determines that the claimed disabilities are not related to active military service, he/she should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disabilities (a) were caused, or (b) were aggravated (permanently made worse) by the Veteran's service-connected left and right knee arthritis.  

A complete rationale for any opinion expressed must be provided.  

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the issues of entitlement to service connection for a low back disability and for left leg numbness.  All applicable laws, regulations, and theories of entitlement should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


